Citation Nr: 1715782	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-09 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased rating for a left ankle disability post arthroplasty, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to January 1990.

This matter comes to the Board of Veterans' Appeal (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied the issue on appeal. In March 2015, the Veteran and his wife had a hearing before a Veterans Law Judge who has since left the Board. A copy of that transcript is of record. The Veteran did not respond to correspondence offering him another hearing, thus the Board will proceed with adjudication of this appeal. 

In its June 2016 decision, the Board remanded the issue for further development, specifically, to afford the Veteran a VA examination to determine aggravation of his left ankle since total replacement surgery on that ankle in February 2014 and to obtain additional private medical records. 

The Board notes that a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) has been established during the entire appeal period. The Veteran is also receiving special monthly compensation. 


FINDINGS OF FACT

1. For the period prior to December 5, 2012, the Veteran's left ankle disability was manifested by no more than marked limited motion.

2. For the period from December 5, 2012, to February 17, 2014, the Veteran's left ankle disability was manifested by ankylosis in dorsiflexion between 0 degrees and 10 degrees. 

3. For the period from February 17, 2014, to March 17, 2014, the Veteran was entitled to a one month temporary total rating following a total left ankle replacement.

4. For the period March 18, 2014, to March 18, 2015, the Veteran was entitled to a 100 percent disability rating following a total left ankle replacement.

5. Since March 18, 2015, the Veteran has chronic residuals following total left ankle replacement consisting of severe painful motion or weakness. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 20 percent for left ankle disability for the period prior to December 5, 2012, have not been met or more nearly approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5270, 5271 (2016).

2. The criteria for a disability rating of 30 percent for left ankle disability for the period from December 5, 2012, to February 17, 2014, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2016).

3. The criteria for a temporary total disability rating for left ankle replacement with prosthesis for the period from February 17, 2014, to March 17, 2014, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5056 (2016).

4. The criteria for a 100 percent rating for left ankle replacement with prosthesis for the period from March 18, 2014, to March 18, 2015, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5056 (2016).

5. The criteria for a 40 percent rating for chronic residuals following left ankle replacement with prosthesis for the period since March 18, 2015, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5056 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated in April 2010. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes service treatment records, private medical records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. In its June 2016 remand, the Board determined that private medical treatment records from Seton Medical Center, Medical Park Orthopedic Clinic, and Mark Dalton, M.D. should be obtained and associated with the claims file. The Veteran failed to respond to correspondence sent to him in June 2016 regarding authorization for release to VA for these records. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

II. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered. Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999). Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal. Id.

A veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 (2016). Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.; see also 38 C.F.R. § 4.59 (2016) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.). Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id. Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45 (2016).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59 (2016).

The Veteran's left ankle disability is currently rated as 20 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016). Under that diagnostic code, a 20 percent rating is for marked limited motion of the ankle; this is the highest schedular rating available. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 30 percent rating is warranted when ankylosis of the ankle in plantar flexation is between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees; and a 40 percent rating is warranted when the ankylosis of the ankle in plantar flexion is at more than 40 degrees or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity. 

Lastly, under 38 C.F.R. § 4.71a, Diagnostic Code 5056, a minimum 20 percent rating is warranted for prosthetic ankle replacement. Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to Diagnostic Code 5270 or 5271. A 40 percent rating-the highest schedular rating available-is warranted for chronic residuals consisting of severe painful motion or weakness. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. However, that is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3 (2016).

A. Increased Rating- Prior to December 5, 2012

The Veteran contends that he should be awarded a higher rating in excess of 20 percent for his left ankle disability. He is service connected for his left ankle disability effective November 1, 2009. 

Private treatment records from Seton Medical Center show that the Veteran underwent surgery for his left ankle in July 2009. A February 2010 follow up examination notes an improvement in range of motion of the left ankle and an absence of tenderness with varus valgus motion. He was also able to ambulate with assistance. The Veteran reported being happy with his pain level at that time. 

Based on the evidence, the Board does not find that the Veteran's left ankle disability more closely approximated a rating in excess of 20 percent for the period prior to December 5, 2012. The probative and competent medical evidence from this period reflects that the Veteran experienced painful motion of the ankle without ankylosis of the joint. As described, the evidence reflects that the Veteran experienced severe ankle pain but was able to ambulate. While the record does reflect an arthroscopic surgery on his left ankle, the evidence does not demonstrate that his symptoms more closely approximated a higher rating during this period. The Board notes that during this period the Veteran was receiving the maximum disability rating under Diagnostic Code 5271 for marked limitation of motion. The Board also notes that the evidence does not reflect ankylosis during this period to warrant increased ratings under Diagnostic Codes 5270 or 5272, respectively. As such, a higher rating is not warranted under Diagnostic Codes 5270, 5271 or 5272 for the period prior to December 5, 2012.

B. Increased Rating- December 5, 2012 to February 17, 2014

For the period of December 5, 2012 to February 17, 2014, the Veteran's left ankle has been rated as 20 percent disabling under Diagnostic Code 5271. After review of the record, the Board finds that an evaluation of 30 percent is warranted for this period.

Notably, the Veteran underwent a VA examination in December 2012. The examination report reflects the Veteran's left ankle plantar flexion is recorded at 0 degrees and left ankle dorsiflexion is recorded at 0 degrees. The left ankle was recorded as having normal strength on both plantar flexion and dorsiflexion. The examiner also noted ankylosis of the ankle in plantar flexion, less than 30 degrees, and in good weight-bearing position. Finally, the examiner found both the left ankle to have degenerative or traumatic arthritis and ankylosis. Under Diagnostic Code 5270, a 30 percent rating is warranted when the ankylosis of the ankle is in plantar flexation between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees. As such, and giving the Veteran the benefit of the doubt, the Board finds that the criteria for a 30 percent rating, but no higher, are met for the period of December 5, 2012 to February 17, 2014.   

C. Increased Rating- February 17, 2014 Forward

Private treatment records show the Veteran underwent a total left ankle replacement on February 17, 2014.  Under Diagnostic Code 5056, prosthetic replacement of an ankle joint warrants a 100 percent disability rating for one year following implementation of prosthesis. Also under 38 C.F.R. § 4.71a, Diagnostic Code 5056 Note 1, a 100 percent disability rating for one year following implementation of prosthesis will commence after initial grant of the 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge. As such, the Board finds, first, that the criteria for a temporary total, 100 percent rating are met for the period of February 17, 2014 to March 17, 2014. The Board further finds that the criteria for a 100 percent rating are met for the period of March 18, 2014 to March 18, 2015.   

More recently, the Veteran underwent a June 2016 VA examination. The examiner noted chronic painful and limited motion in the left ankle. The Veteran also continues to experience ankle pain which restricts his standing and walking. The examiner also noted left ankle ankylosis. Given the findings of the June 2016 examiner, and resolving all doubt in the favor of the Veteran, the Board finds that the service-connected post-surgery of the left ankle meets the criteria for the maximum 40 percent disability rating under Diagnostic Code 5056 for the period of March 18, 2015 forward. The Veteran is receiving the maximum rating assignable for chronic residuals consisting of severe painful motion following prosthetic ankle replacement. The Board finds that a 40 percent, but no higher, disability rating for post-surgery residuals of the left ankle is warranted.


ORDER

A disability rating in excess of 20 percent for left ankle disability for the period from November 1, 2009 to December 5, 2012 is denied.

A 30 percent disability rating, but no higher, for left ankle disability for the period from December 5, 2012 to February 17, 2014 is granted, subject to the legal authority governing the payment of compensation.

A 100 percent disability rating for left ankle disability for the period from February 17, 2014 to March 17, 2014 is granted, subject to the legal authority governing the payment of compensation.

A 100 percent disability rating for left ankle disability for the period from March 18, 2014 to March 18, 2015 is granted, subject to the legal authority governing the payment of compensation.

A 40 percent disability rating, but no higher, for left ankle disability since March 18, 2015 is granted, subject to the legal authority governing the payment of compensation. 




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


